 In the Matterof A. J.BAYER COMPANYandSTEEL WORKERS ORGANIZ-ING COMMITTEE,LOCAL. No. 2018, C. I. O.Case No. R4842.Decided September 2, 1941Jurisdiction:metal products industry.'Investigation and Certification of Representatives:existenceof question: con-flicting claimsof rival representatives; elections necessary.Unit Appropriate for Collective Bargaining:(1) productionand maintenanceemployees;(2) employees in the foundry department;elections to determinewhether theabove groupsshall constitute a single unitor separate units.Latham & Watkins,byMr. Richard W. Lund,of Los Angeles, Calif.,for the Company.Mr. John Despol,of Los Angeles, Calif., andMr. Fred J.-Hart,ofSouth Gate, Calif., for the S. W. O. C.Mr. Arthur Garrett,of Los Angeles, Calif., for Shopmen's Local 509.Mr. Robert Black,of Los Angeles, Calif., for the Molders.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn May 9, 1941, Steel Workers Organizing Committee, Local 2018,herein called the S. W. O. C., filed with the Regional Director for theTwenty-first Region (Los Angeles, California) a petition alleging thata question affecting commerce had arisen concerning the representationof employees of A. J. Bayer Company, Huntington Park, California,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 8, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c).of the Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an inves-tigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On July 11 and July 28, 1941, respectively, the Regional Directorissued a notice of hearing and an amended notice of hearing, copies35 N. L. It. B., No. 20.103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which were duly served upon the Company, the S. W. O. C., andupon Shopmen's Local No. 509, International Association of Bridge,Structural and Ornamental Iron Workers '(AFL), herein calledShopmen's Local No. 509, and International Molders and FoundryWorkers Union of North America, Local 374 (A. F. of L.), hereincalled the Molders, labor organizations claiming to represent em-ployees directly affected by the investigation.Pursuant to notice,a hearing was held on July 30, and August 2 and 4, 1941, at LosAngeles,, California, before Charles M. Ryan, the Trial Examinerduly designated by the Chief Trial Examiner.The Company andShopmen's Local No. 509 were represented by counsel and theS.W. O. C. and the Molders by their representatives; all participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FA0r1.THE BUSINESS OF THE COMPANYA. J. Bayer Company is engaged in the production of ornamen-tal iron, bronze, aluminum, and hollow metal products at Hunting-ton Park, California.During the 12 months' period ended July 1,1941, the Company purchased steel valued at approximately $215,000,more than 50 per cent of which was secured outside the State ofCalifornia.During the same period the Company sold finishedproducts valued at approximately $750,000, of which approximately 6percent was shipped to destinations outside of the State of California.H. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Shopmen's Local No. 509, International Association of Bridge,Structural and Ornamental Iron Workers, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.InternationalMolders and Foundry Workers Union of NorthAmerica, Local 374, is a labor organization affiliated with the Ameri- A. J. BOYER COMPANY105can Federation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn the spring of 1941 the S. W. 0. C. and Shopmen's Local No. 509each asked the Company to bargain with it as the exclusive repre-sentative of certain of the Company's employees.The Companyrefuses to bargain with any representative of its employees untilcertified by the Board.The Regional Director's report and a statement of the Trial Ex-aminer made during the hearing show that the S. W. 0. C., Shop-men's Local No. 509, and the Molders each represents a substantial-number of employees in the unit claimed by each to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which -hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe S. W. 0. C. contends that all production and maintenanceemployees, including foundry-department employees,-but excludingtruck drivers, watchmen, clerical and outside employees, foremen,and superintendents, constitute a unit appropriate for the purposesof collective bargaining.Shopmen's Local No. 509 agrees that sucha unit is appropriate except for the inclusion of the foundry-depart-ment employees who, according to Shopmen's Local No. 509, are noteligible for membership therein.The Molders, claiming jurisdic-tion over the foundry-department employees, contend that a sepa-rate unit for these employees is appropriate.The Company ex-1The Regional Director reported that in support of its claim for a unit comprising 12foundry employees,the Molders submitted authorization cards signed by 11 of these em-ployees whose names appear on the July 25, 1941, pay roll;that in support of their claimsfor a production and maintenance unit the S.W. O. C. and Shopmen's Local No.509 sub-mitted, respectively,26 and 78 cards,signed by persons whose names appear on the abovepay roll.At the hearing the S. W. O. C. submitted 5 additional cards signed by personswhose names also appear on the above pay roll.The Company's pay roll for July 25, 1941,contains the names of approximately 165 production employees 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDpressed a preference for a single unit including the foundryemployees.The Company's pay roll classifies its production employees intothree departments, namely, the pressed steel and fitting departmentemploying 132 persons, the bronze department employing 22 persons,and the foundry department employing 12 persons. The recordindicates that uniform personnel practices relating to wages, hours,and other conditions of employment are applicable to all theseemployees.The Company's integrated operations are carried on inseveral buildings, one of which houses the foundry department.Thefoundry-department employees are skilled workers and are not trans-ferred to other departments, while other production employees are,on occasion, transfer red from one department to another.Therehas been no history of bargaining covering the employees involvedin this proceeding.We are of the opinion that the foundry-depart-ment employees could properly constitute either a separate unit orbe included as part of a plant-wide unit and that under these cir-cumstances the desires of the foundry-department employees shouldbe the determining 2 factor.We will accordingly direct elections to be held among the foundry-department employees to determine whether they desire to be rep-resented by the S. W. 0. C., by the Molders, or by neither; and amongthe other production and maintenance employees to determinewhether they desire to be represented by the S. W. 0. C., by Shopmen'sLocal No. 509, or by neither. If the foundry-department employeesselect a bargaining representative other than the representativeselected by the employees of the plant-wide unit they will constitutea separate and distinct appropriate unit. If they choose the samerepresentative as the employees in the plant-wide unit they will 'bemerged into a single unit with such employees.We shall thereforemake no final determination of the appropriate unit or units, pend-ing the conduct of the elections.^VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning the representation of em-ployees of the Company can best be resolved by means of electionsby secret ballot.We shall accordingly direct that separate electionsby secret ballot be held among the foundry-department employeesand among the other production and maintenance employees of theCompany whose names appear on the' Company's pay roll for theperiod immediately preceding the date of this Direction, subject tosuch limitations and additions as are set forth in the Direction.2Matter of The Globe Machine and StampingCo. andMetal Polishers Union, Local No. d,at al.,3 N. L.R. B. 294, and subsequent cases. A. J. BOYER COMPANY107Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of A. J. Bayer Company, Huntington Park,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.-DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes. of collective bargainingwith A. J. Bayer Company, Huntington Park, California, electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for,the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among the following groups of employees, employedby the Company during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding employees who have since quit or beendischarged for cause :(1)The foundry-department employees, to determine whether theydesire to be represented by Steel Workers Organizing Committeeaffiliated with the Congress of Industrial Organizations, or by Inter-nationalMolders and Foundry Workers Union of North America,Local 374, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither;(2)All production and maintenance employees, excluding foundry-department employees, truck drivers, clerical and outside employees,watchman, foremen, and superintendents, to determine whether theydesire to be represented by Steel Workers Organizing Committee,affiliated with the Congress of Industrial Organizations, or by Shop-men's Local Union No. 509, International Association of Bridge,Structural and Ornamental Iron Workers, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining, orby neither.